Title: To James Madison from John Armstrong, Jr., 12 December 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
12 December 1808 Paris.

Mr. Dashkoff, Chargé d’affaires and Consul General of the Emperor of Russia, has arrived here and proposes to set out in about Six weeks for Washington.  Having called upon me and expressed a hope, that he might be accomodated with a passage on board of one of the vessels employed by the United States in carrying dispatches to and from Europe, I found it necessary to explain to him, the Character of these vessels, which Strictly Speaking, is neither that of flags of truce, nor of Government Ships; distinctions which he did not appear entirely to comprehend, and which would, probably have left him dissatisfied, had I not Super added a detail of the Services usually prescribed to them.  When, however he came to be informed, that after leaving France, those vessels went directly into an English port, and that their Stay there was contingent, depending altogether on the State of Mr. Pinkney’s Negociations, he became Convinced, that the conveyance would not be Secure, and therefore not proper for him.  Having thus necessarily obstructed his prospects in one way, I believed it to be a Sort of duty to open them in another, and accordingly I begged him to take information of the American Ships, at present, in the Ports of France, and that whatever vessel he Should fix upon, I Should immediately employ myself in Securing it for him.  In this Step, there would have been perhaps, a little too much condescension for ordinary times and circumstances, but considering every thing, and particularly that I proposed to turn Russia to Some account in our negociations here I did not hesitate to take it.
Of Mr. Dashkoff’s character, I cannot yet know any thing personally, but I learn, through a channel both intelligent & correct, that he is respectable, the protegé of the Minister Romanzoff, and that a Mr. Lambert (who had been previously named to the office), had been displaced to make room for him.  Being then assured of his Standing with the Minister, and that he is particularly consulted by him on Subjects of Commerce, it is through him that I propose to accomplish the object Stated at the close of the last paragraph, and in a way that Shall make it appear to be a movement dictated Solely by the necessities of Russia.  The following is a very brief Sketch of the ground I mean to take, viz: that a want of Commerce has become matter of Serious discontent in Russia; that this want furnishes the principal argument for the English party there, and that it has occasioned the late and present efforts of the Emperor Alexander, to effect a general peace; that in proportion as this event becomes less probable, in the Same proportion does it become the interest of Russia to pursue a policy which Shall have the effect of remedying an evil, which no policy (Short of peace) can entirely cure, that this is only to be found in cultivating Some third power which may Serve as a Substitute for Great Britain; that there is no power but the United States that offer a prospect of becoming this Substitute, and that to make her competent to the object, it becomes necessary that France Shall so modify her decrees, as to leave in full exercise, the Maritime rights of the United States.
You will perhaps ask, why cover this policy with the name and agency of Mr. Dashkoff?  or why seek an intermediate person between Count Romanzoff and myself?  To these questions I answer, that to be Successful here, the proposition must appear to be exclusively Russian, and that in all probability Mr. Dashkoff will Keep the Secret, Since by doing so, he will have the credit of the Suggestion.  On the other hand, a direct communication with Count Romanzoff would probably fail on the Score of Secrecy, Since his relations to this Government render it probable, that he could not hold any direct intercourse with the Minister of a third Power (having any bearing on the interests or Policy of France) without communicating the object of Such intercourse.  By this remark I am far from insinuating any improper connexion between the Russian Minister and this Government, and but to indicate by it, the degree of confidence which is Supposed to exist between the two Emperors and which excludes all ideas that either power would pursue even it’s own particular Policy by means unknown, or disagreeable to the other.
Accounts from Spain Say that the Emperor has reached the Gates of Madrid; that not having been able to bring up his heavy artillery, he can but invest or Storm the place, and that, (under this fact) the inhabitants have determined to defend it.  It is probable however that this is but the Semblance of resistance, and meant either to Satisfy Some Scruples of honor to Secure Some benefits by capitulation.  I am, Sir, with the highest respect, Your most obedient & very humble Servant,

John Armstrong


P. S.  I inclose the depositions of the crew of the John.


13 Decem.  Madrid capitulated on the 4th.

